Citation Nr: 0834005	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  04-28 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

1.	Entitlement to service connection for nummular eczema, 
including as due to an undiagnosed disorder.

2.	Entitlement to service connection for rheumatoid 
arthritis with polyarthralgia, including as due to an 
undiagnosed disorder.

3.	Entitlement to service connection for polymyalgia, 
including as due to an undiagnosed disorder.

4.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.	Entitlement to service connection for gastroesophageal 
reflux disease (GERD) with hiatal hernia, claimed as 
gastrointestinal signs and symptoms with diarrhea, 
including as due to an undiagnosed disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from August 1990 to 
October 1993.  He also served in the Texas Air National Guard 
from April 2000 to August 2003 with active military service 
from June to October 2000, and periods of active and inactive 
duty for training (ADUTRA and INADUTRA).

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June 2003 and December 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The veteran's case was subsequently 
transferred to the VA RO in Seattle, Washington, that now has 
jurisdiction of his appeal.

In June 2004 and May 2005, the veteran testified during 
personal hearings at the RO in Waco and, in July 2008, he 
testified during a hearing at the Seattle RO before the 
undersigned.  Transcripts of these hearings are of record.

During his June 2004 hearing, the veteran withdrew his claim 
for entitlement to service connection for a depressive 
disorder with disturbance and fatigue.

The Board also notes that, in an unappealed August 1999 
rating decision, the Waco RO denied entitlement to service 
connection for diarrhea and heartburn symtoms.  The June 2003 
decision on appeal denied service connection for GERD with 
hiatal hernia claimed as gastrointestinal signs and symtoms 
with diarrhea as due to undiagnosed illness.  Where a prior 
claim for service connection has been denied, and a current 
claim contains a different diagnosis (even one producing the 
same symptoms in the same anatomic system), a new decision on 
the merits is required.  See Ephraim v. Brown, 82 F.3d 399, 
402 (Fed. Cir. 1996); but see Ashford v. Brown, 10 Vet. App. 
120, 123 (1997) (a new etiological theory does not constitute 
a new claim).  See also Boggs v. Peake, 520 F.3d 1330 (Fed. 
Cir. 2008) (to the effect that a claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for a 
different diagnosed diease or injury; and the two claims must 
be considered independently).  In view of Boggs and Ephraim, 
supra, the Board will consider the veteran's claim for 
service connection for GERD on a de novo basis.

The matters of entitlement to service connection for PTSD and 
for GERD, including as due to an undiagnosed illness, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	The competent and probative medical evidence of record 
demonstrates that the veteran's post-service complaints 
of a skin disorder have been attributed to known 
clinical diagnoses of nummular eczema, and eczema, and 
the objective medical evidence of record demonstrates 
that such diagnosed nummular eczema, and eczema, is not 
related to any period of active military service, and is 
not otherwise due to an undiagnosed illness.

2.	The competent and probative medical evidence of record 
demonstrates that the veteran's post-service complaints 
of joint pain have been attributed to a known clinical 
diagnosis of rheumatoid arthritis with polyarthralgia, 
and the objective medical evidence of record 
demonstrates that such diagnosed rheumatoid arthritis 
with polyarthralgia is not related to any period of 
active military service, and is not otherwise due to an 
undiagnosed illness.

3.	The objective and probative medical evidence of record 
preponderates against a finding that the veteran has 
polymyalgia (claimed as joint and muscle pains) or a 
medically unexplained multisymptom illness, as due to 
any period of active military service, and it is not 
otherwise due to an undiagnosed illness.


CONCLUSIONS OF LAW

1.	Nummular eczema was not incurred in or aggravated by 
active military service, nor may it be presumed to be 
due to an undiagnosed illness, nor is it related to 
active or inactive duty for training.  38 U.S.C.A. §§ 
101, 106, 1110, 1117, 5100-5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.6, 3.303, 3.317 (2007).

2.	Rheumatoid arthritis with polyarthralgia was not 
incurred in or aggravated by active military service, 
nor may it be presumed to be due to an undiagnosed 
illness, nor is it related to active or inactive duty 
for training.  38 U.S.C.A. §§ 101, 106, 1110, 1117, 
5100-5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.6, 3.303, 3.317 (2007).

3.	Polymyalgia was not incurred in or aggravated by active 
military service, nor may it be presumed to be due to an 
undiagnosed illness, nor is it related to active or 
inactive duty for training.  38 U.S.C.A. §§ 101, 106, 
1110, 1117, 5100-5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.6, 3.303, 3.317 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-356 
(Apr. 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in the claimant's possession.

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  Id. at 
120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this appeal, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In an April 
2006 letter, the RO provided the veteran with notice 
consistent with the Court's holding in Dingess/Hartman.  
Further, as the appellant's claims for service connection for 
a skin disorder, rheumatoid arthritis, and polymyalgia are 
being denied, as set forth below, there can be no possibility 
of prejudice to him.  As set forth herein, no additional 
notice or development is indicated with regard to the 
appellant's claims. 

In an December 2002 letter, issued prior to the June 2003 
rating decision, and in a March 2008 letter, the RO informed 
the appellant of its duty to assist him in substantiating him 
claims under the VCAA and the effect of this duty upon him 
claims, as well as what information and evidence must be 
submitted by the appellant.  We therefore conclude that 
appropriate notice has been given in this case.  

The appellant testified during personal hearings at the RO in 
June 2004 and May 2005, and before the undersigned in 2008, 
and responded to the RO's communications with additional 
evidence and argument, thus curing (or rendering harmless) 
any previous omissions.  After the issuance of each notice 
described above, and opportunity for the appellant to 
respond, the supplement statement of the case (SSOC) issued 
in January 2008 reflects readjudication of the claims.  
Hence, although some of the VCAA-compliant notice post-dates 
the rating decision on appeal, the appellant is not shown to 
be prejudiced by the timing of this notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case or SSOC, is sufficient to cure a timing defect).  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The veteran was afforded VA 
examinations and his VA medical records were obtained.

The Board further notes that, according to a March 2006 
Disability Determination and Transmittal, the Social Security 
Administration (SSA) found the veteran to be totally disabled 
since January 2002.  He was found unable to work due to 
affective or mood disorders and anxiety related disorders.  
Records associated with the SSA's determination were also 
obtained by VA and are associated with the claims files.    
Thus, for these reasons, any failure in the timing or 
language of VCAA notice by the RO/AMC constituted harmless 
error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background and Legal Analysis

Under 38 U.S.C.A. § 1110, a veteran is entitled to disability 
compensation for disability resulting from personal injury or 
disease incurred in or aggravated by active military service.  
In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and arthritis 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2007).  While the 
disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree during that time.  Id.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ADUTRA or injury incurred or aggravated by 
INADUTRA.  38 U.S.C.A. §§ 101(24), 106; 38 C.F.R. § 3.6.

In the present case, the veteran appears to be asserting that 
he suffers from disabilities that are manifestations of 
undiagnosed illness resulting from his service in the Persian 
Gulf region during Operation Desert Shield/Desert Storm.

VA is authorized to pay compensation to any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses.  
A veteran needs to show (1) that he is a Persian Gulf 
veteran; (2) who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) that 
have become manifest either during active military, naval or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2011; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a); see Neumann v. West, 14 
Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. 
App. 304 (2001) (per curiam order).

Manifestations of an undiagnosed illness or multisymptom 
illness include, but are not limited to, fatigue, headache, 
muscle pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, or abnormal weight loss.  38 C.F.R. § 3.317(b).  
The disabilities for which compensation has been authorized 
has been expanded to include medically unexplained chronic 
multisymptom illness, such as chronic fatigue syndrome.  38 
C.F.R. § 3.317(a)(2)(i).

On March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War veterans was 
amended.  38 U.S.C.A. §§ 1117, 1118 (West 2002). Essentially, 
these changes revised the term "chronic disability" to 
"qualifying chronic disability," and included an expanded 
definition of "qualifying chronic disability" to include (a) 
an undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or (c) any diagnosed 
illness that the Secretary determines, in regulations, 
warrants a presumption of service connection.  38 U.S.C.A. § 
1117(a)(2)(B).

Section 3.317 explicitly acknowledges that a claimant's 
"signs or symptoms" need not be shown by medical evidence; 
however, the regulation does specifically require some 
"objective indications" of disability.  See 38 C.F.R. § 
3.317(a). "'Objective indications of chronic disability' 
include both 'signs,' in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical, indicators that are capable of independent 
verification."  38 C.F.R. 3.317(a)(3); Neumann, supra.  Thus, 
although medical evidence of signs or symptoms is clearly not 
required to grant a claim, the regulation does require that 
there be some objective, independently verifiable evidence of 
the symptoms.  Id.

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 C.F.R. § 
3.317.  The veteran's military records document that he 
served in Southwest Asia from February to April 1991, 
indicating he served there during the Persian Gulf War.

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (specifically 
addressing claims based on ionizing radiation exposure).

Thus, the presumption is not the sole method for showing 
causation.  However, as noted above, where the issue involves 
a question of medical diagnosis or causation, as presented 
here, a veteran must establish the existence of a disability 
and a connection between the veteran's service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



(CONTINUED ON NEXT PAGE)

A.	Nummular Eczema

In oral and written statements, the veteran contends that he 
developed a rash during his Gulf War service that he 
attributes to his exposure to chemical weapons.  He testified 
that he first noted the eczema in about 1994 or 1995, when it 
appeared on his arms and legs (see July 2008 hearing 
transcript at page 20).  The veteran said his rash resolved 
and returned one or two years later.  He has indicated that 
he treated the rash with medication and recently learned that 
it was eczema.  In support of his claim, he points signed 
statements from his wife, mother, and friends, dated in 1998, 
2000, and 2003, respectively, to the effect that they noticed 
spotting on his arms and a rash; his mother noticed it since 
he returned from the Persian Gulf War.

Service treatment records for the veteran's first period of 
service are not referable to complaints or diagnosis of a 
skin disorder.  On a report of medical history and a 
Southwest Asia Demobilization/Deployment Medical Evaluation, 
both completed in July 1991, the veteran denied having a skin 
disease, rash, or sore.  On a report of medical history 
completed in August 1993, the veteran denied having any skin 
diseases.

A January 1994 VA examination report is not referable to 
complaints or diagnosis of, or treatment for, a skin 
disorder.

An October 1997 VA Persian Gulf War examination report 
indicates that the veteran's skin was normal.  His skin was 
also normal when examined in January 2000, prior to entering 
the Texas Air National Guard.    

A January 2003 VA examination report includes the veteran's 
complaints of lesions on his arm since 1994.  Upon clinical 
examination, nummular eczema was diagnosed.  

A December 2004 VA treatment record reflects the veteran's 
complaint of an itching rash on his hands, diagnosed as dry 
skin eczema.

The Board notes that the veteran's claimed disorder has been 
diagnosed as nummular eczema, and eczema, and, accordingly, 
there is no basis for his claim that a disorder manifested by 
nummular eczema is due to an undiagnosed illness occasioned 
by service in the Persian Gulf.  In this regard, both the 
January 2003 VA examiner, and the December 2004 VA clinical 
record, identified the veteran's claimed skin disorder as 
attributed to nummular eczema, and eczema.  Thus, the 
relevant medical evidence does not show that the veteran 
currently has an undiagnosed illness that can be related to 
service under the provisions of 38 C.F.R. § 3.317.  As the 
veteran's claimed disorder has been diagnosed, the provisions 
of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 cannot be used to 
establish service connection.  See 38 C.F.R. § 
3.317(a)(1)(ii).

In cases such as this, where there is a diagnosis, the case 
must be decided on a direct basis.  Turning to a review of 
this claim on a direct basis, the Board notes that the 
service medical records are not referable to complaints or 
diagnosis of, or treatment for, a skin disorder.  The 
evidence of record shows that the first objective medical 
findings of a skin disorder were not until January 2003, as 
noted by the VA examiner.  However, there has been no 
competent medical evidence linking the veteran's diagnosed 
nummular eczema to a period of active military service.

As to the veteran's belief, stated in his written and oral 
statements, that he currently has a disorder manifested by a 
skin lesions, the Board notes that he is competent to report 
factual matters of which he had first-hand knowledge, e.g., 
symptoms he experienced in-service, reporting to sick call, 
being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the veteran as a lay person has not been 
shown to be capable of making medical conclusions, thus his 
statements regarding causation are not competent.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
There is no evidence showing, and the veteran does not 
assert, that he, his relatives, or his friends, has had 
sufficient medical training to provide competent medical 
evidence as to the etiology of his claimed skin disorder.

The objective medical evidence, or lack thereof, is more 
probative than the veteran's and his family and friends' 
assertions of skin symptoms since service.  As such, service 
connection for nummular eczema is not warranted.  The 
preponderance of the evidence is against the claim and there 
is no reasonable doubt to be resolved.

The Board has considered the doctrine of the benefit of the 
doubt but the evidence is not so evenly balanced as to raise 
a reasonable doubt in this case. 38 U.S.C.A. § 5107(b).

B.	Rheumatoid Arthritis with Polyarthralgia

The veteran further asserts that he has rheumatoid arthritis 
with polyarthralgia due military service, including as due to 
an undiagnosed illness.  During his 2008 Board hearing, he 
said he was diagnosed with the disorder in 2002, denied 
receiving any treatment for rheumatoid arthritis in service, 
and reported that he currently experienced muscular and joint 
pain that he attributed to exposure to chemicals during 1994 
and 1995.  During his June 2004 personal hearing at the RO, 
he noted that he had joint pain after motor vehicle and 
motorcycle accidents in service and denied having joint 
symtoms during his Gulf War service.  He points to the 1998, 
2002, and 2003 written statements from his wife, mother, and 
friends in support of his claim, and to the effect that he 
had joint and back pain; his mother reported that he had 
joint pain since returning from the Persian Gulf War.

Service treatment records are essentially negative for 
complaints or diagnosis of, or treatment for, rheumatoid 
arthritis.  Records indicate that on May 16, 1991, the 
veteran was injured in a motorcycle accident and sustained 
multiple contusions.  When seen in the clinic on May 21st, he 
complained of chest and shoulder pain.  Range of motion of 
his arms and chest was within normal limits and his neck was 
supple.  The diagnosis was myalgia.  The July 1991 medical 
history and demobilization records are not reflective of 
complaints of joint pain.  In December 1991, the veteran was 
treated for complaints of neck and back pain due to a motor 
vehicle accident several days earlier.  The assessment was 
muscle strain and contusion secondary to motor vehicle 
accident.  The August 1993 report of medical history is not 
referable to a complaint of joint pain  

The January 1994 VA examination report includes the veteran's 
history of chronic low back pain since 1991 when he was in 
Saudi Arabia.  Spondylolisthesis was diagnosed.

The October 1997 VA Persian Gulf War examination report 
includes the veteran's complaints of pain in all his joints, 
including in his shoulders, elbows, knees, ankles, and back 
with symtoms daily or every other day.  Clinical findings 
included good and symmetrical muscle strength.  The diagnosis 
was arthralgia.

When examined in January 2000, prior to entering the Texas 
Air National Guard, the veteran denied having painful joints 
and a joint abnormality was not noted.  Service records 
indicate that the veteran sustained a back injury in June 
2000 and was subsequently and repeatedly treated for lumbar 
pain with radiculopathy.

The January 2003 VA examination report reflects the veteran's 
history of aching and stiffness that affected his shoulders, 
elbows, hands, knees, ankles, feet, neck, and back.  Clinical 
findings showed that the veteran's joints appeared normal, 
with no heat, redness, swelling, or tenderness, and normal 
range of painless motion.  

VA medical records, dated in January and February 2003, 
indicate that results of laboratory tests for a rheumatoid 
factor were reflective of rheumatoid arthritis.  The 
diagnosis was polyarthralgia and elevated rheumatoid factor.

VA medical records, dated during October 2005, diagnosed 
bilateral knee arthralgia, with normal x-ray findings, a 
normal left knee, and a history of a right knee injury.

The Board notes that the veteran's claimed disorder has been 
diagnosed as rheumatoid arthritis, and accordingly there is 
no basis for his claim that a disorder manifested by joint 
pain is due to an undiagnosed illness occasioned by service 
in the Persian Gulf.  In this regard, the January 2003 VA 
examiner and clinical records dated at that time, identified 
the veteran's claimed joint disorder as attributed to 
rheumatoid arthritis and polyarthralgia.  Thus, the relevant 
medical evidence does not show that the veteran currently has 
an undiagnosed illness that can be related to service under 
the provisions of 38 C.F.R. § 3.317.  As the veteran's 
claimed disorder has been diagnosed, the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 cannot be used to 
establish service connection.  See 38 C.F.R. § 
3.317(a)(1)(ii).

In cases such as this, where there is a diagnosis, the case 
must be decided on a direct basis.  Turning to a review of 
this claim on a direct basis, the Board notes that the 
service medical records are not referable to complaints or 
diagnosis of, or treatment for, a joint disorder.  The 
evidence of record shows that the first objective medical 
findings of a diagnosed joint disorder were not until January 
2003, as noted by the VA examiner and clinical records at 
that time.  However, there has been no competent medical 
evidence linking the veteran's diagnosed rheumatoid arthritis 
and polyarthralgia to a period of active military service.

While we are sympathetic to the veteran's belief that his 
diagnosed rheumatoid arthritis and polyarthralgia disorder is 
related to his period of Gulf War service, and note that he 
is competent to report symptoms he experienced in-service, 
neither he nor his relatives or friends, is qualified to 
render an opinion as to whether the currently diagnosed 
rheumatoid arthritis and polyarthralgia is are related to 
service.  See Washington v. Nicholson, Espiritu v. Derwinski, 
Routen v. Brown, supra.  The objective medical evidence, or 
lack thereof, is more probative in this case.

Accordingly, for reasons cited above, the preponderance of 
the evidence is against the claim and there is no reasonable 
doubt to be resolved.  The Board has considered the doctrine 
of the benefit of the doubt but the evidence is not so evenly 
balanced as to raise a reasonable doubt in this case.  38 
U.S.C.A. § 5107(b).

C.	Polymyalgia

The veteran further maintains that he has polymyalgia, 
including as due to exposure to chemical weapons in service 
during 1994 and 1995.   During his 2008 Board hearing, he 
testified that, before service he was able to run two miles 
in 13 minutes but, after he returned from the Persian Gulf, 
he ran at a slower rate, had breathing difficulty, and was 
dizzy and sick (Id. at 15).  During his 2004 hearing, he said 
that he had joint pains from the start of military service, 
and noted his history of motorcycle and motor vehicle 
accidents, for which he was treated for soreness and symtoms.  
He denied having muscle symtoms during the Gulf War.  In 
support of his claim, he points to the 1998, 2002, and 2003 
written statements of his wife, mother, and friends, to the 
effect that he had joint and back pain.  His mother said he 
had muscle pain over his body, mostly in his arms, legs, and 
neck, since his return from the Persian Gulf War.  

While the post-service medical evidence of record shows that 
the veteran has complained of polymyalgia, there is no 
evidence that he has a chronic muscle disability.  In this 
regard, the Board notes that service medical records indicate 
that in May 1991, the veteran was seen for complaints of 
right chest and shoulder pain after a motor cycle accident.  
He had normal range of motion and some tenderness to 
palpation and was diagnosed with myalgia.  On the July 1991 
report of medical history and the demobilization record, the 
veteran denied having painful joints and, similarly, denied 
having such pain in August 1993.  

In January 1994, the VA examination report includes the 
veteran's complaints of chronic low back pain, diagnosed as 
spondylolisthesis. 

The October 1997 VA examination report reflects the veteran's 
history of joint pain since 1991, in his shoulders, elbows, 
knees, ankles, and back with symtoms daily or every other 
day.  Clinical findings included good and symmetrical muscle 
strength throughout.  The diagnosis at that time was 
arthralgia.

The January 2000 Texas Air National Guard examination record 
reflects normal clinical findings.  The records indicate that 
the veteran subsequently injured his back but are not, 
otherwise, reflective of treatment for a joint or muscle 
disorder.

During the January 2003 VA examination, the veteran 
complained of daily muscle pain in his biceps, triceps, 
anterior thighs, and both calves.  Clinical findings 
reflected joints with normal appearance, no head, redness, 
swelling, or tenderness, and full range of shoulder, elbow, 
knee, and ankle motion.  The diagnosis was polymyalgia normal 
examination.

More recent VA medical records, dated during 2005, reflect 
the veteran's complaints of lower extremity pain associated 
with his 2000 back injury.  Bilateral knee arthralgia was 
diagnosed in October 2005, when x-rays were normal and a 
history of right knee injury and a normal left knee were 
reported.  

Here, the Board finds that the objective medical evidence 
does not show that the veteran has a polymyalgia disability 
resulting from an undiagnosed illness or a medically 
unexplained multisymptom illness.  In fact, while the veteran 
was afforded a VA examination, in January 2003, to determine 
the nature and etiology of his complaints of muscle pain, the 
Board notes that the veteran was not found to have any 
objective signs and symtoms of a chronic disability 
associated with his polymyalgia complaints.  In fact the 
January 2003 VA examiner diagnosed polymyalgia normal 
examination.  Here, there are no objective indications of a 
chronic disability and physical examinations have been 
negative for any objective findings.  Therefore, the record 
contains no medical evidence that the veteran has a chronic 
polymyalgia disability resulting from an undiagnosed illness 
or a medically unexplained multisymptom illness.  See 
38 C.F.R. § 3.317.

While we are sympathetic to the veteran's belief that his 
claimed polymyalgia disorder is related to his period of Gulf 
War service, and note that he is competent to report symptoms 
he experienced in-service, neither he, nor his relatives or 
friends, is qualified to render an opinion as to whether the 
currently diagnosed rheumatoid arthritis and polyarthralgia 
is are related to service.  See Washington v. Nicholson, 
Espiritu v. Derwinski, Routen v. Brown, supra.  The objective 
medical evidence, or lack thereof, is more probative in this 
case.

Accordingly, for reasons cited above, the preponderance of 
the evidence is against the claim and there is no reasonable 
doubt to be resolved.  The Board has considered the doctrine 
of the benefit of the doubt but the evidence is not so evenly 
balanced as to raise a reasonable doubt in this case.  38 
U.S.C.A. § 5107(b).

D. All Disabilities

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed skin, rheumatoid arthritis and 
polyarthralgia, and polymyalgia disabilities, including as 
due an undiagnosed illness.  The preponderance of the 
evidence is therefore against the appellant's claims of 
entitlement to service connection for skin, rheumatoid 
arthritis and polyarthralgia, and polymyalgia disabilities, 
including as due to an undiagnosed illness.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
skin, rheumatoid arthritis and polyarthralgia, and 
polymyalgia disabilities, including as due to an undiagnosed 
illness is not warranted.





(CONTINUED ON NEXT PAGE)


ORDER

Service connection for nummular eczema, including as due to 
an undiagnosed disorder, is denied.

Service connection for rheumatoid arthritis with 
polyarthralgia, including as due to an undiagnosed disorder, 
is denied.

Service connection for polymyalgia, including as due to an 
undiagnosed disorder, is denied.


REMAND

First, the veteran seeks service connection for PTSD.  
Service connection for PTSD currently requires: (1) medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2007).   

In his written statements and oral testimony in support of 
his claim, the veteran maintains that he served Southwest 
Asia as a floater with the 224th Support Group of the 24th 
Mechanized Infantry Division from February to April 1991.  He 
reported exposure to SCUD attacks and said he saw dead Iraqi 
bodes in Kuwait.  In 2008, he testified to exposure to a 
false alarm SCUD missile attack, and said he was flown to an 
unknown spot where another false alarm, regarding a chemical 
attack, occurred (see hearing transcript, page 2).  He stated 
that he was with his unit in Daraq and, during the invasion 
of Iraq, performed maintenance on tanks and trucks.  After 
the war, he destroyed ammunition and weapon bunkers and was 
involved in a false gas attack (Id. at 7-8).  His unit was 
attacked by enemy soldiers with some injuries but no massive 
fatalities.  He stayed with the unit until mid-April and then 
returned to the United States.  

In written statements, dated in September 2004 and February 
2005, and during his May 2005 hearing, the veteran said that 
he drove into a ditch to avoid SCUD missile attacks on his 
arrival in Saudi Arabia and during two other SCUD missile 
attacks.  He also reported exposure to sniper fire and 
burning bodies.

The veteran's service personnel records indicate that his 
main occupation in service was track vehicle repair and show 
that he was on temporary duty (TDY) to Amea, Saudi Arabia, 
from February 19 to April 2, 1991.

Records also indicate that, in March 1992, the veteran was 
recommended (and subsequently approved) for a military medal 
for his work from February 19 to April 15, 1991, due to his 
technical ability to repair tanks and fight vehicles that 
contributed to the combat success of the 224th Support, 24th 
Mechanized Infantry Division.  It was noted that he was a key 
player in providing security for prisoners, ammo storage, and 
classes of supplies while assigned to the 224th of the 24th 
Mechanized Infantry Division that supported the reployment 
mission of the 18th Airborne Corps.  

The veteran received the Army Commendation Medal for efforts 
with Delta Company, 27th Main Support Battalion for providing 
support during Operation Desert Storm, from February 19 to 
April 15, 1991.  His personnel records also include a 
Certificate of Desert Shield/Desert Storm Participation 
issued by the 1st Calvary, for his service from October 1990 
to April 1991, and an undated Certificate of Commendation 
from the VII Corps, Saudi Arabia, indicating he served with 
the VII Corps among the coalition forces fighting for the 
liberation of Kuwait.  

Also in the claims file is a chronology of the XVIII Airborne 
Corps, including for the days from February 24 to 28, 1991, 
that appears to indicate that the 24th Infantry Division was 
involved in combat, apparently in Iraq.  As noted, the 
veteran's service personnel records show that he was on TDY 
in Saudi Arabia from February 19 to April 2, 1991.

It would be helpful for the Board to obtain a copy of the 
unit history for the veteran's unit for the period in 
question, prior to consideration of his claim.  
 
Second, the veteran seeks service connection for GERD.  The 
record reflects that service connection is currently in 
effect for a back disability (thoracolumbar strain with disc 
protrusion and spondylosis, evaluated as 40 percent 
disabling) for which various pain medications were 
prescribed, both in service and after discharge.  In a July 
2005 written statement, he specifically raised a claim for 
GERD due to pain medication for his service-connected back 
disability.   

In October 2005, a VA physician noted that the veteran took 
pain medications and claimed his reflux symtoms were related 
to medications for a back disorder.  The examiner said it was 
as likely as not that nonsteroidal anti-inflammatory 
medication can cause GERD, peptic ulcer diseases-like symtoms 
and dyspepsia.  Therefore, the veteran's current symptoms 
could be multifactorial as the veteran's UGI revealed a 
sliding hiatal hernia and he also reported that he took 
etodolac and took pain medication in service that may cause 
or aggravate peptic ulcer disease like symtoms.  The 
following week, the same VA staff physician said medications 
for low back pain, that may involve the use of nonsteroidal 
anti-inflammatory medications, are known to cause dyspepsia, 
peptic ulcer disease, and reflux symtoms, although the 
veteran's upper gastrointestinal (UGI) series revealed a 
small sliding hiatal hernia, that can also cause GERD.

To establish service connection for a disability on a 
secondary basis, there must be evidence sufficent to show 
that a current disability exists and that the current 
disability was either caused by or aggravated by a service- 
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1997).  Additionally, when aggravation of a nonservice- 
connected disability is proximately due to or the result of a 
service-connected disorder, such disability shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Id.; see also Fed. Reg.52744-52747 
(Sept. 7, 2006) (now codified at 38 C.F.R. § 3.310(b) (2007).

Here, the Board is of the opinion that the veteran should be 
afforded a VA examination to determine the etiology of any 
GERD, hiatal hernia, or another gastrointestinal symptom, 
found to be present, including whether the veteran has GERD, 
hiatal hernia, or another gastrointestinal symptom due to his 
medication taken for his service-connected back disability.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should obtain all VA medical 
records regarding the veteran's 
treatment for the disabilities at issue 
for the period from June 2008 to the 
present, and any additional medical 
records identified by him.  If any 
records are unavailable, a note to that 
effect should be placed in the files 
and the veteran and his representative 
so notified in writing.

2.	Then, the RO/AMC should contact should 
contact the National Personnel Records 
Center (NPRC), the Department of the 
Army, and any other appropriate state 
and federal agency, and request that 
the NPRC and other agencies search for 
a unit history for the 224th Support, 
24th Mechanized Infantry Division, from 
February 19 to April 15, 1991.  Each 
agency should be advised that, from 
February 19 to April 2, 1991, the 
veteran was on TDY in Amea, Saudi 
Arabia.  Copies of all unit histories 
should be obtained.  If any records are 
unavailable, a note to that effect 
should be placed in the claims files, 
and the veteran and his representative 
so advised in writing.

3.	After the above action has been 
completed, the question as to whether 
stressors claimed by the veteran have 
been verified should be adjudicated.

4.	If and only if a stressor(s) has been 
verified,  the RO/AMC should make 
arrangements for the veteran to be 
examined by a VA psychiatrist 
experienced in evaluating post-
traumatic stress disorders to determine 
the diagnoses of any psychiatric 
disorder(s) that are present.  All 
indicated tests and studies must be 
performed, any indicated consultations 
must be scheduled, and all clinical 
findings should be reported in detail.

i.	The examiner should be advised 
that the veteran maintains that 
his stressful service-related 
events include that, while in 
service, he saw burning bodies, 
detonated bunkers with dead Iraqi 
soldiers in them, saw front-line 
combat, was under fire, checked 
destroyed vehicles for dead and 
wounded, and was exposed to three 
SCUD missile attacks near him.

ii.	The examiner should elicit as much 
detail as possible from the 
veteran as to such claimed 
stressors, e.g., locations, dates, 
and identities of individuals 
involved.  Then, pending 
verification of the veteran's 
exposure thereto, the examiner 
should consider the veteran's 
alleged in- service stressors for 
the purpose of determining whether 
such stressors were severe enough 
to have caused the current 
psychiatric symptoms, and whether 
the diagnostic criteria to support 
the diagnosis of PTSD have been 
satisfied by the in-service 
stressors.  The diagnosis should 
conform to the psychiatric 
nomenclature and diagnostic 
criteria contained in DSM-IV.

iii.	If the veteran is found to have 
PTSD, the examiner is requested to 
identify the diagnostic criteria, 
including the specific service or 
non- service-related stressor(s) 
supporting the diagnosis.

iv.	If the veteran is found to have a 
psychiatric diagnosis other than 
PTSD, the examiner is requested 
to render an opinion as to 
whether it is at least as likely 
as not (i.e., at least a 50-50 
probability) that any such 
diagnosed psychiatric disorder 
was caused by military service, 
or whether such an etiology or 
relationship is unlikely (i.e., 
less than a 50-50 probability).  
The examiner is particularly 
requested to reconcile the 
veteran's other psychiatric 
diagnoses, depressive disorder 
(noted by the January 2003 VA 
examiner); and PTSD (noted in the 
August 2004 and June 2005 VA 
medical records).

v.	A complete rationale should be 
given for all opinions and 
conclusions expressed.  The 
claims files must be made 
available to the examiner for 
review in conjunction with the 
examination, for a proper 
understanding of the veteran's 
medical history.  The examination 
report is to reflect if the 
examiner reviewed the veteran's 
medical records.

5.	The veteran also should be scheduled 
for a VA gastrointestinal examination 
to be performed by an appropriate 
medical specialist (preferably a 
gastroenterologist, if available) to 
determine the etiology of any GERD, 
hiatal hernia, or other 
gastrointestinal symptom, found to be 
present.  A completed history of the 
claimed disorder should be obtained 
from the veteran and his claims files 
should be available to the examiner 
prior to the examination.  All 
indicated tests and studies should be 
performed and all clinical findings 
reported in detail.

i.	The examiner should identify if 
the veteran has GERD, a hiatal 
hernia, or another 
gastrointestinal disorder found to 
be present.

ii.	The examiner is requested to 
render an opinion as to whether it 
at least as likely as not (i.e., 
to at least a 50-50 degree of 
probability) that any current 
gastrointestinal disorder is 
related to the veteran's period of 
active service, active duty for 
training, or inactive duty 
training, to include findings 
noted in the service medical 
records, or is such a relationship 
is unlikely (i.e., less than a 50-
50 probability)?

iii.	For each such GERD, hiatal hernia, 
or other gastrointestinal disorder 
identified, the physician should 
proffer an opinion, with 
supporting analysis, as to the 
likelihood that any diagnosed 
GERD, hiatal hernia or other 
gastrointestinal disorder, was 
caused by, or aggravated by, the 
veteran's service-connected back 
disability, including prescribed 
pain medication.  The degree of 
GERD, hiatal hernia, or other 
gastrointestinal disorder, that 
would not be present but for the 
service-connected back disability 
should be identified.

iv.	A complete rationale should be 
provided for any opinion offered.  
The veteran's claims files must be 
made available to the examiner in 
conjunction with the examination, 
and the examination report should 
indicate if veteran's medical 
records were reviewed.

NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but 
rather that the weight of 
medical evidence both for and 
against a conclusion is so 
evenly divided that it is as 
medically sound to find in 
favor of causation as it is 
to find against it.

6.	Thereafter, the RO should readjudicate 
the veteran's claims for service 
connection for PTSD and GERD, with 
hiatal hernia, including as due to an 
undiagnosed illness.  If the benefits 
sought on appeal remain denied, the 
veteran should be provided with a SSOC.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


